20-453
     Huang v. Garland
                                                                             BIA
                                                                       Loprest, IJ
                                                                     A205 216 718
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 13th day of January, two thousand twenty-
 5   two.
 6
 7   PRESENT:
 8            SUSAN L. CARNEY,
 9            RICHARD J. SULLIVAN,
10            WILLIAM J. NARDINI,
11                 Circuit Judges.
12   _____________________________________
13
14   ZHI YONG HUANG,
15            Petitioner,
16
17                      v.                                  20-453
18                                                          NAC
19   MERRICK B. GARLAND, UNITED
20   STATES ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                    Adedayo O. Idowu, Esq., New York,
25                                      NY.
26
27   FOR RESPONDENT:                    Jeffrey Bossert Clark, Acting
28                                      Assistant Attorney General; Holly
 1                             M. Smith, Senior Litigation
 2                             Counsel; Brett F. Kinney,
 3                             Attorney, Office of Immigration
 4                             Litigation, United States
 5                             Department of Justice, Washington,
 6                             DC.

 7       UPON DUE CONSIDERATION of this petition for review of a

 8   Board of Immigration Appeals (“BIA”) decision, it is hereby

9    ORDERED, ADJUDGED, AND DECREED that the petition for review

10   is DENIED.

11       Petitioner, Zhi Yong Huang, a native and citizen of the

12   People’s Republic of China, seeks review of a January 15,

13   2020, decision of the BIA affirming a May 1, 2018, decision

14   of an Immigration Judge (“IJ”) denying Huang’s application

15   for asylum, withholding of removal, and relief under the

16   Convention Against Torture (“CAT”).   In re Zhi Yong Huang,

17   No. A205 216 718 (B.I.A. Jan. 15, 2020), aff’g No. A205 216

18   718 (Immig. Ct. N.Y. City May 1, 2018).       We assume the

19   parties’ familiarity with the underlying facts and procedural

20   history.

21       We have reviewed the IJ’s decision as supplemented and

22   modified by the BIA.    See Xue Hong Yang v. U.S. Dep’t of

23   Justice, 426 F.3d 520, 522 (2d Cir. 2005); Yan Chen v.

24   Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).   We do not reach

                                   2
 1   Huang’s challenge to the IJ’s denial of his asylum claim as

 2   untimely because the BIA did not affirm the IJ’s decision on

 3   that basis.    Xue Hong Yang, 426 F.3d at 522.               We review the

 4   dispositive adverse credibility determination for substantial

 5   evidence.     See 8 U.S.C. § 1252(b)(4)(B); Hong Fei Gao v.

 6   Sessions, 891 F.3d 67, 76 (2d Cir. 2018).

 7       “Considering the totality of the circumstances, and all

 8   relevant factors, a trier of fact may base a credibility

 9   determination on the demeanor, candor, or responsiveness of

10   the applicant . . . , the consistency between the applicant’s

11   or witness’s written and oral statements . . . , the internal

12   consistency of each such statement, [and] the consistency of

13   such statements with other evidence of record . . . .”

14   8 U.S.C. § 1158(b)(1)(B)(iii).         “We defer . . . to an IJ’s

15   credibility determination unless, from the totality of the

16   circumstances, it is plain that no reasonable fact-finder

17   could make such an adverse credibility ruling.”                     Xiu Xia

18   Lin v.    Mukasey,    534   F.3d    162,    167      (2d     Cir.    2008).

19   Substantial    evidence     supports    the        adverse     credibility

20   determination.

21       The     agency   reasonably    relied     on    Huang’s     internally


                                        3
 1   inconsistent testimony regarding the frequency and timing of

 2   the beatings that allegedly occurred during his detention and

 3   whether his employer informed his mother that he was detained.

 4   See 8 U.S.C. § 1158(b)(1)(B)(iii).                  These inconsistencies

 5   provide    strong       support   for        the    adverse    credibility

 6   determination because they relate to the sole incident of

 7   alleged persecution – his detention.                Xian Tuan Ye v. Dep't

 8   of Homeland Sec., 446 F.3d 289, 295 (2d Cir. 2006).                    The

9    agency    was   not   required    to       credit   Huang’s   explanations

10   because    they   did    not   resolve       the    inconsistencies,   see

11   Majidi v. Gonzales, 430 F.3d 77, 80–81 (2d Cir. 2005); and

12   Huang did not submit a corroborating statement from his

13   mother, see Biao Yang v. Gonzales, 496 F.3d 268, 273 (2d Cir.

14   2007).

15       The adverse credibility determination is bolstered by

16   the IJ’s demeanor finding, see 8 U.S.C. § 1158(b)(1)(B)(iii),

17   particularly as the record reflects where the IJ noted pauses

18   in Huang’s testimony.       “We give particular deference” to that

19   finding, Jin Chen v. U.S. Dep’t of Justice, 426 F.3d 104, 113

20   (2d Cir. 2005), because an IJ is in the “best position to

21   discern . . . whether a witness who hesitated in a response


                                            4
 1   was nevertheless attempting truthfully to recount what he

 2   recalled . . . or struggling to remember the lines of a

 3   carefully    crafted   script,”   Majidi,    430   F.3d    at   81   n.1

 4   (internal quotation marks omitted).

 5       Given Huang’s inconsistent statements and the deference

 6   we accord the demeanor finding, substantial evidence supports

 7   the IJ’s adverse credibility determination.         See Xiu Xia Lin,

 8   534 F.3d at 165–66.      Contrary to Huang’s argument that he

 9   stated a CAT claim, the adverse credibility determination is

10   dispositive of asylum, withholding of removal, and CAT relief

11   because all three claims are based on the same factual

12   predicate.    See Paul v. Gonzales, 444 F.3d 148, 156–57 (2d

13   Cir. 2006).

14       Huang also raised a due process claim before the agency,

15   arguing   that   the   IJ’s   recollection   of    the    hearing    was

16   compromised because the IJ issued his written decision three

17   years after the hearing.        But he did not adequately raise

18   this argument on appeal and thus has failed to preserve it

19   for our review.    See Tolbert v. Queens College, 242 F.3d 58,

20   75 (2d Cir. 2000).

21


                                       5
1       For the foregoing reasons, the petition for review is

2   DENIED.   All pending motions and applications are DENIED and

3   stays VACATED.

4                               FOR THE COURT:
5                               Catherine O’Hagan Wolfe,
6                               Clerk of Court




                                  6